 


109 HR 446 IH: To amend the Internal Revenue Code of 1986 to provide to employers a tax credit for compensation paid during the period employees are performing service as members of the Ready Reserve or the National Guard.
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 446 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Bilirakis introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide to employers a tax credit for compensation paid during the period employees are performing service as members of the Ready Reserve or the National Guard. 
 
 
1.Ready Reserve-National Guard employee credit added to general business credit 
(a)Ready Reserve-National Guard creditSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business-related credits) is amended by adding at the end the following new section: 
 
45J.Ready Reserve-National Guard employee credit 
(a)General ruleFor purposes of section 38, the Ready Reserve-National Guard employee credit determined under this section for the taxable year is an amount equal to 50 percent of the actual compensation amount for the taxable year. 
(b)Definition of actual compensation amountFor purposes of this section, the term actual compensation amount means the amount of compensation paid or incurred by an employer with respect to a Ready Reserve-National Guard employee on any day during a taxable year when the employee was absent from employment for the purpose of performing qualified active duty. 
(c)Limitations 
(1)Maximum creditThe maximum credit allowable under subsection (a) shall not exceed $2,000 in any taxable year with respect to any one Ready Reserve-National Guard employee. 
(2)Days other than work daysNo credit shall be allowed with respect to a Ready Reserve-National Guard employee who performs qualified active duty on any day on which the employee was not scheduled to work (for a reason other than to participate in qualified active duty) and ordinarily would not have worked. 
(d)DefinitionsFor purposes of this section— 
(1)Qualified active dutyThe term qualified active duty means— 
(A)active duty in connection with which an employee is entitled to reemployment rights and other benefits or to a leave of absence from employment under chapter 43 of title 38, United States Code, and 
(B)hospitalization incident to such duty.Such term shall not include training duty specified in section 10147 of title 10, United States Code (relating to training requirements for the Ready Reserve), or section 502(a) of title 32, United States Code (relating to required drills and field exercises for the National Guard). 
(2)CompensationThe term compensation means any remuneration for employment, whether in cash or in kind, which is paid or incurred by a taxpayer and which is deductible from the taxpayer’s gross income under section 162(a)(1). 
(3)Ready Reserve-National Guard employeeThe term Ready Reserve-National Guard employee means an employee who is a member of the Ready Reserve or of the National Guard. 
(4)National GuardThe term National Guard has the meaning given such term by section 101(c)(1) of title 10, United States Code. 
(5)Ready ReserveThe term Ready Reserve has the meaning given such term by section 10142 of title 10, United States Code.. 
(b)Credit to be part of general business creditSubsection (b) of section 38 of such Code (relating to general business credit) is amended by striking plus at the end of paragraph (18), by striking the period at the end of paragraph (19) and inserting , plus, and by adding at the end the following new paragraph: 
 
(20)the Ready Reserve-National Guard employee credit determined under section 45J(a).. 
(c)Conforming amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 45I the following new item: 
 
 
Sec. 45J. Ready Reserve-National Guard employee credit. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
 
